United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3063
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                            Christopher Shawn Robison

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                              Submitted: April 24, 2013
                                Filed: April 29, 2013
                                    [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

     Christopher Robison appeals after he pled guilty to production of child
pornography, in violation of 18 U.S.C. § 2251(a), (e), and the district court1 imposed

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
a within-Guidelines-range sentence. Robison’s counsel has moved to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), suggesting that the
district court erred in denying Robison’s motion to dismiss the indictment.

       We conclude that the district court did not err in denying Robison’s motion to
dismiss the indictment. See United States v. Lemke, 377 Fed. Appx. 570, 571-72 (8th
Cir. 2010) (unpublished per curiam) (district court did not err in denying defendant’s
motion to dismiss indictment based on argument that § 2251(a) regulates sexual
activity, not economic activity); see also United States v. Betcher, 534 F.3d 820, 824
(8th Cir. 2008) (more than one panel of this court has already rejected constitutional
attack that argues mere transportation across state or international lines of cameras
used in manufacture of child pornography does not constitute impact upon interstate
commerce sufficient to form jurisdictional basis upon which Congress could validly
prohibit charged conduct under Commerce Clause). Furthermore, having reviewed
the record independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
non-frivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-